DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 07 October 2020, the Applicant has filed a response on 23 December 2020.
Response to Arguments
The Applicant argues (Remarks: Page 10 line 22 – page 12 line 5) against the Examiner’s interpretation of the claimed limitation (from claim 1):
performing, responsive to detecting the negative sentiment, and, by the computer, controversy detection using a plurality of data sources and based upon a topic related to the answer.
Particularly, the Applicant states “the Examiner’s analysis fails to identify what constitutes the topic that is related to the answer and how it is used as part of the controversy detection” and that “the feedback scores described … have nothing to do with the topic that is related to the answer, as claimed” (Remarks: page 12 lines 1-5). Upon further examination by the Examiner, the Examiner agrees with the Applicant, in that, the applied reference of Taubman et al, doesn’t particularly teach (as claimed), detecting a negative sentiment, then detecting controversy, and then determining that a controversy related to the topic exists.
By this, the Examiner withdraws the 35 U.S.C. 103 rejection given to the claims.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method comprising:
providing, by a computer, a question answering service;
detecting, by the computer, a negative sentiment of a user to an answer transmitted by the computer to a device associated with the user;
performing, responsive to detecting the negative sentiment, and, by the computer, controversy detection using a plurality of data sources and based upon a topic related to the answer;
determining, by the computer and based upon the controversy detection, that a controversy related to the topic exists;
adding, by the computer, a new belief state to the question answering service based on the controversy; and
transmitting, by the computer, an updated answer to the device, wherein the updated answer is based on the new belief state.
Closest Prior Art
The reference of Taubman et al (U.S. 9,679,568 B1) provides teaching for a dialogue system that can provide a response to a particular question (Col 3 lines 35-41), determining a user’s response to an answer provided by the system as negative feedback (Col 3 lines 61-67), a server for operation with questions being received from the user by the user devices (Col 4 lines 14-27), a user providing feedback that constitutes negative sentiment, that leading to a low feedback score (FIG. 6, Col 15 line 54 - Col 16 line 10). It further teaches of the presence of data structures to interpret 
A further reference of Mrkšić et al (“Neural belief tracker: Data-driven dialogue state tracking,” arXiv preprint arXiv:1606.03777, 2016) teaches combining belief states up to a certain time in order to get updated (new) belief states (Page 7 Col 1 par 3, Page 6, 2. System Confirm, Page 2 Separate SLU, Page 7 Col 1 par 1-3).
The applied prior art of record taken alone or in combination however fail to teach, inter alia, a method that performs controversy detection in response to detecting a negative sentiment of a user, and also based upon a topic related to the answer.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art taken alone or in combination 
fail to teach, inter alia, a system that performs controversy detection in response to detecting a negative sentiment of a user, and also based upon a topic related to the answer.
Dependent claims 12, 13, 14, 15, 16, 17, 18 and 19 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

fail to teach, inter alia, computer-readable storage medium storing instructions that perform controversy detection in response to detecting a negative sentiment of a user, and also based upon a topic related to the answer.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657